Honorable    Penrose bdetcalfe
                 chairm*      Seu8te Commlttet
                 koatiu. Texas

                                                       Opiuiou No. 042fS
                                                       Re: Codutructioa of &mate Resolu-
                                                       thus Nos. 35 ad 103. passed at
                                                       the Regular se8sioa of the 4otb
                                                       Legirlatun,  with respect to pub-
                                                       Ik 8ChoelS.

                             WC beg to ackaewledge receipt af patm letter rtth respect
                 to the &we       suibject ~&era   u   f0Uew-a:


?..C‘
    i:. .” - ..‘i~                                                               ,Yi,:~
                                                                                    ,i.../;,.
                                                                                           .,,.,._,,.,~I:
                                                                                                       ._i(
                                                                                                          ..:::,..
                                                                                                               ~,:,;
                                                                                                                   ~i;
                     pamed at the Regular       Sessiu~ ef the Forty-eight
                     LegWature.        whtch read respectively a8 mowa:

                            l ’ ‘Wher eu,    The Sa te c d T-  l8 e x p end-


                         iligferfrectaxtbao~tobcu8edin~~-
                         lie scha&        from $1.500.000 to $&ooo,000 each
                         year; ud

                            * *Whereas. Tbecre arc e6w peadilrg before
                              l


                         the Legblature 8cveral bill6 prope8tag to 8l-;,
                         tar the 8nbjecta in adopttoa. and the method
                         o fldmbdstratloa ia the purchase tad distrt-
                         butiouof-iaad

                            “ ‘Wharers, It is desirable that the
                          Logts&turc acquire impartial taform8tbn
                          ccmceratug the efficleucy aud compatibil-
                          tty ef the adzdulstr8the   m&hod8 xtew pre-
                          ocrlbed by.~1s~. and cameraLag ths casts
                          ld uea ef text book& and 8ueh other data
                          8s may b6 ueedful to lsstst the Legid.ature
                          iu datermintq   wbetber te continue 0% to
                          chauge present laws aafl prcpvictoru retat-
                          ing to the prchmc.    dietributien and use
              Hon. Penrose Metcalf=.      Page 2.


                         of free textbooks in the public 8chools      of
                         this State; now, therefore

                           ” ‘Resolved by the Senate     of   the State
                         of Texas:

                          ** ‘Section 1. That the Lieutenant Govem-
                        or be, aud he is hereby autborised to appoint
                        a committee of five members of the Sexmte to
                        sit at such time and places between thin date
                        and the date of the adjournment of the Regu-
                        lar Session of the Forty-eighth Legislature,
                        u may to said committee seem necessary and
                        proper: and to inquire into any other affairs
                        and activities of governmental departments,
                        institutfons, persons, firm8 or corpor8tions
                        of whatever hind and char&cter, as such activi-
                        ttes fn *ny way affect the situation above let
                        forth, md ahall have authority to investigate
                        and inquire into Fuch m&ers.

                               ‘* 73ec. 2. That said commfttee ahall have
                             the power to formuhtt to~p*ai
                                                      ids own n#t8
                                                                 for of
                                                                      I~pw+   ,’.,
 ...$.            : y .i’?...&si~~uia c*tdmca, ~
    ..~~~~~:l.?.:*rr~!,r)                                                &,

                        hour8 of meeting, rtces8iag. 8td tdjmuameh
                        Provided, however, that the rulu of tvidenct
                        to be followed shall be practically the same
                        as followed in the courts of this State, and
                        the committee is authorbed to hold executive
                        teositnt, within ite dbcrttitn, tad thtn tht
                        comdtttt    may be governed hy the rule8 of evi-
                        dence applicable to any grand jury inquiry in
                        thi8 state.

:4                       l* ‘Sec. 3. T h a t the ra8jority of the Mem-
                        bership of the committee #hall have power to
                        iuut   proce8s for witnessew to 8ny plnae in
                        this State, and to cempel their attendance.
                        and produce all books and records.8 ad upon
                        disobedience of my 8ubpwma the said coxa-
                        mitt& shall lmve the power to i8me attach-
                        mrntt which may be addressed to aud servti by
                        either the sergeant-at-arms       &$potnted by f&id
                        comdttee     or my sheriff or auy coasbbla      ef
                        this St&o; and said committee shall &ve
                        authority to cite for contempt my oao dls-
                        obeying e&M process tnd tt ptudsh for such
                  Senator Penrose           Metcalfe, page 3



                                contempt in the same manner as provided for
                                by general law. Said committee shall have
                                power to inspect and make copies of any books,
                                records, or files aad any and all other iu-
                                strumants and documents pertinent to the mat-
                                ter under investigation by said commltiee.
                                and shall also have power to examine and
                                audit the books of any person. firm, or cor-
                                poration having dealings with departments
                                and institutions under investigation by said
                                committee. The committee shall have power
                                to administer oaths and affirmatious and fix
                                the bonds of attached witnesses; and the com-
                                mittee shall further have all the powers
                                necessary in order to accomplish the purposes
                                for which itb appointed. Three Members of
                                such committee shall constitute a quorum for
                                the traneaction of official business.

                                    l’ ‘Sec. 4. The witnesses attending under
                                  process shall be ahnved the same mile8ge and
                                  per diem as la allowed witnesses before any
                                  gwnd jijry in this State.
.~;-,.:;:~,;.~.:::,;:,i::;:.,
              .,~‘..-;,,‘
                   . ;:.:~;-~.iii:;;:a,;~~~~~~~~*~~~..~,~~~~~.
                        .‘
                         ::;,....              ..&+;::.,;
                                                       :,,,,
                                                          :_ :I.-:.:-‘.>Chi;i:...
                                                                         A:.:.>,(
                                                                              ,,,,,.
                                                                                  ;:...:;“^:‘:;‘”
                                                                                           .r.:.lli~,.:‘..~:.;,*-.;i.i;...~!i,
                                                                                                               _;..,>.:
                                                                                                                     $(_
                                                                                                                       .:1::.,
                                                                                                                           jt.,:,4.
                                                                                                                                 ~il:)..::,,,i:.~;;).
                                   ~” ‘Sec. 5. Said committee shall have power
                                  and authority to emply rod compensate all
                                  neccau~      Lnvc8tigdote, auditors. clerks,
                                  otanographers. lnd any other necessary em-
                                  ployees, and it shall be the duty of said
                                  committee to make and keep,8 record of its
                                iava8tig8tw5.
                                            .
                                   ‘* ‘Sec. 6. That said committee may call
                                upon the Attorney General’s    Department, Audit-
                                ing Department, and all other departments for
                                assistance and advice; and it shall be the duty
                                o f the Mtmney Gtneml’s Department to
                                render opinioas. give couusel and assistance
                                to said committee on request of chairman or
                                Members of said committee.

                                  ” ‘Sec. 7. That said commtttee shall sub-
                                niit 8 rq art tn writing to this Legislature
                                at the earltest practicable time, and make
                                such recommendations as it may choose to make.
                                The compensation and expem es herein provided
                                for incident to the work of such committee
                                shall be paid out of the appropriation for
              Senator Penrose Metalfe.          P*ge 4.


                         mileage    and per diem and ctmtin~nt fund of
                         the Forty-eighth Legislature
                                                    and out of any
                         fuud otherwise rppropriated by arid sessioa
                         of said Legislature for such purpose, upoa
                         sworn account of pcrsms entitled to such
                         pay, when approved by the chairman of said
                         committee; aad lufficieat money ia hereby
                         appropriated out of the mUe*ge and ptr
                         diem aad contingent fund of said Forty-
                         eighth Ltgislafurr tt mttt the payment of
                         such per diem aad expeases of the Members
                         of satd committee, witaesses, fees, tnd
                         other expeuaes incident to said iavestiga-
                         n0fk.
                           ” ‘Sac. 8. Said committto m*y include
                         in its report its recomdnend4ttoa of any
                         ltgislatiou that should be euacted or other
                         .&ion th.t should be t&en.’

                                            *++*+


            -’,, iA_:, ..(:)T.!.:W&ere+,
rklmw!h..*~.:r;r!:~                        ,The. Ceqzqittee.sppeiated un~;,_>
                         dtr rrrthsrity of 3. ,R No. 33 to invtstigttt
                         the frtt ttxt hook sftutti~ in Ttxts hts
                         m8dt   good prelimluuy progress .$owuit‘ its
                         objective; asd

                           I’ ‘Whereu.  Theaa investigatioua hava
                         dsvtltptd t rttl netd for further study of
                         the entire m8tter to the cad th8t proper.
                         laws may be drafted to. ttlvt thit ptrpltx-
                         itg problem; pm, thtrefore. be      it


                           ” ‘Resolved by the Senate of Texas. That
                         this coxnmittee ba tontimed 8fter adjown-
                         meat of the Ltgitltturt  tadthtt Ubt di-
                         rected ta ttudy and iavestigate the tituat-
                         tion as tt free text btoks tnd such other
                         xrmtten affecting the scheols of Texas as
                         in its wiadoka it niay see fit and make its
                         reoommtnd8tions tbereoa to the next at@tr
                         St8sionof tie Legislatare, and that in
                         carrying out the direction hereinconttkwd
                         that the said eocumittee shall have 8nd qce-
                         cute all powers and authority granted and
                         vested in it under the provisions of 6. R.
                         No. 35 and this resolution.’ ;
               Sendor   Penrose   Metcalfe, page 5.

                          “I h8ve cpiled the Committee together      to in-
                   vestlgata the differaaees that hava rristn      between
                   the Botrd of Rages&t of the ‘University of Texas
                   aad the President of the University and the Faculty,
                   with the fdta of dtterminw       what legislatisn. if
                   any. may be needed to define more clearly the pre-
                   rogatlvts,    authority, and duties of the Board of
                   Rtgentt and the sdministrrtiw        officers and the
                   Fwulty     of the said University~ aad te prevent, if
                   possible. a recurrence of dtsagrtements over coa-
                   flitting authority; and to determine whether or not
                   sdditionsl tegi6lrtioa msy be necessary te further
                   dafine the duties and qualificatioas of the Members
                   of ths Board of Rege+ts am3 the President; and to
                   study the rdvisability of such legislation as may
                   be n*cess*ry to promote the weU*re of the Univer-
                   sity, the largest school in Texas. to the end tit
                   it m*y become 8 univtrdly       of the first class 88
                   or&intd     by the Couditu+m     of the State of Teus.

                          “The authority of ok& Committee, uader the
                   8forts8id  ~~80mi02k6,   t0 :%ava&ig*te there and re-
                    lattdma&ers~hu~b&~,~ts#oatd~
.;!~~~~r~;~~~:;i:~~~.j;;i:...l’
                      ..:_. i;.,~~.‘z.:;.        aadwt resist
                    **.+&$ti.+&&-:~$j     @&&&&,++&t               Senator Penrose       Metcalfe,    Page 6.



               various Gobjdcta and 4ccounta. for and on account of whfch mq4pa are
               approprteted) shall contah more thus one subject. which a-          be 4x-
               preaaed in ita title + l ***,r tla tea tobill4 only and not ta rea$lutiona.
               So that. our inquiry is in that respect narrowed so as to elimkn4t4 any
               quecrtion of constitutional validity.

                            *‘The cher4cteriatic feature of 4 resolution is
                      ita 4ruuti~   clause. ‘Be it Rtaolved;’ were any other
                      t4rm used. it would ceeat to bc a rtaolution.” --St&e
                      v. Deleadenier. 7 Tex. 38, lc 48.

                         So that, we are to conature resolutions as whole, &ing tn
               th4 “WhCreaa*’ clauses their proper consideration in diacov+iag
               tbt tenatorial intention. Such portions. howtver, hrvt no legelly
               controlling effect over other portiona.

                            In Tarred v. King, 14 SW.         (td) 786. Mr. Justica G~4nwo4d,
               for   the   Supreme Court, said:

                            “Tbt   authority of each house ta uaak?gtalrtive                  t’
                      committ44a     of inquiry end &wtatigatioa ts affirm&d
                     in Cooley’a Coaatitutional l&nit&ions         (8th Ed.) at
“‘.:‘I‘;:i,e%?..,a
             ::.-    p. .2?S,wh4rr     .tht mathor Hyai~?,‘:..
                                                            ; ji.~.~~..:;s;‘
                                                                         ,...
                                                                           ;...i!:“,
                                                                             :...:iii’:::,!;i~~;i:ji
                                                                                        ,, ,:i~
                                                                                             $..(~.;.:_
                                                                                                     ,,~
                                                                                                 ~.:?.?:?a~..

                            ” ‘Each house muet almo’be allowed to pro-
                          c44dinit8 4wawayinth4       collectionof
                          ouch information as may l44m important to a
                          proper discharge of its functions and whea-
                          ever it ia deemed deairrble Uut wN.r14ast4
                          should be exnmined, the powtr     uxl4u$hority
                          to do’ao is very properly referred    to m ccnd
                         mi#te, with 4ny pow4ra. short of final legia-
                     &tive or judicial action es may la4m ntcesaary
                          or expsdient in the particular case.’ ”

                            The Juatica, ape4king more concretely,             further SJltc
                                                                                           3:

                          “* * *. The Senate and the Hause are lep a r a tt i
                     b&its, charged with duties. most of which art to be
                     performed by each house separattly.      despite    the fact
                     that the coacurrenc4  of both houses   i4 requisits    to
                     ennct laws or certain reiolationa.    In declaring, in
                     lectiaa g& of artiela 3, tbat ‘arch house maydetern~h                 Ji
Senator Penrose   Mct44lfc. 38g4 7.

    the rules of ita owa proceedings.’     th4 Comtikptton pla%aly
    delegates to each ka4a4 the choice of methods for the
    mo aldvanttgtcma
              t            use tf its fun&inns in tkt txerctae    tf
    the State’s ‘legialativr pewer,’ which Mr. Cooley defines
    as ‘authority under tbt Ctnatitution to mtkt laws and to al-
    ter and repeal them.’ Cooley’a Coaatituticnael Lfmftationa
     (8th Ed.) p. 183. Having such choice of methods, each house
     ia fully authorised to appoint committeca ta make      invoatiga-
    tiona end conduct hqtirtea tad gath4r inform&ion wtth reapcet
    to tba operatioa d aubai8tiag lawa tmd tke need for their
    improvemat,      alttraticm, or reptal. McCuUouch v. Mary-
    lnnd, 4 Wheat, 409.4 L. Ed. 579. Not only does the Con-
    a~~~~~ntbcgr~oitherulc-MkLngpmer,~~rircr,
    either house to namt such committe4c ea it me, deem
    neceaa8ry 0r’Fbrpcr   for parpoata of itw4attgation 8ad ta-
    qniry, whtn loeking -‘t&e diachtrgt of ray lefitimate func-
    tion’or duty of such houac. but the Constitution gota furthtr
    and makea~ cenaidtrrtiea b a committet a eamditioa price-
    dent to tlm lstu+zm4+ of uay hw. Gaction $7. article S.




        ThtcueofhAcGNh         v. DaJg?bte*   (U.S.) 71 x.ar Ed
SO. ia quottd a$ followa:

         *’ ‘A legislative body cauaot 18gieWe wiatly or
    effectively in the 8baeaca of information raaptcthg
    tht conditieaa which the l4gialetion is Mended to
    affect or chaagtg and whore tht ltgialative body dtta     :
    au&; $aelf ptaataa tht rtquidte iaformttltt    -- which
    not &f ~quoatly is trut --rceourae    must be Chadto
    others who do poaeesa il. lbcptritnct     hea taught
    that mcrt rtqneata for such information often art
    uaavailing~ end also that taformetion which ia w&m-
    tttrtdis not alw4ya accuratt or complete; so some
    mcanm of eorapubian are eaeential to obtain what ia
               Senator Paaroat   Mttcalfe.   Page 8.



                    n44ded. ldthiS was true before and when the Consti-
                    tutfon was framed and adopted. In that period the
                   power of inquiry -- with enforcing process -- was re-
                    garded and employed as a necessary and appropriate
                   attribute of the power to legislate; indeed, was treated
                   aa inhering in it. Thus there ia ample warrant for
                   thinhing. aa WC do, that the conatithiod    provisions
                   which commit th4 lc&alative function to tba two
                   houaea are irlcndcd to include this attribuk to the and
                   that the function may be effectively exercised.’ l ’


                        This department has given may opinions upholding the
              validity. and corn truing in various reapect4, legislative resolutions
              appointing committees of investigation in aid and furtherance of thair
              legiaktive dutiea, among which are Opinions Nos. O-95, O-933, O-5245,
              O-5067, rpd O-5558, some or all of which may be helpful to you. copi4s
              of which opini,ons we band you herewith.

                        Afttr    a xarcful study of the two resolutiona togtthe;.  it
                 fa the opinion of this department that your commit&e does have
                 full authority to make the invtatigatioas mcntiontd in your inquiry
,.n;n:!:J~:*“q~~“~,~sa~~,Jo.~u        :Ua&rei.tjt Of T&ha a&he     R~tgeiibi&%hiid
                 eontrovtray   th a h
                                    ta srtctntly lriatt.

                        WC art cot&rained to this conclusion by tht consid&ation
              of the tao rtaolutiona rS a whole, and especially by that podon of
              Resolution No. 103. declaring, “Raaolvtd by the Scn~t4 of T&as,
              that thia Committee be continued after adjournment of the L+ialaturt,
              and that it bc directed to atndy and Investigate the situation is to free
              tktboohs, and such other matters affecting the schools of T4ka as in
              its wisdom it may se4 fit, and mahe ite recomm4ndt&iona theraon to th4
              n4xt regular ataaion of the Ltgialaturt.”
:i
                        Now, undoubtedly, the Univcraity of Texas is included in the
              broad Iangueg4 “the schools of Texas**. Indeed, it is the highest.
              greatest. and in many rtapecta. the moat important institution of the
              many schools of Texas. It is to the schools of Texas what the Con6ti-
              tution is to the acta of the &gislature  -- the supreme component part.
               Whatever affects the Wniver~ity of Texas affects in some degree every
              lesser State institution and public free school in the Stat4 -- every school.
Senator Penrose     Metcalfe,   Page 9.


          Again, our couclu8ba ta ucentu8ted hy the expreu jmwer
eouferred by Reaalutba      No. 35 u      followa

          ‘** * land to inq u ir etuta uy other aff8ir8
    ud activities of ~veramental      depwtments, inott-
    tutiou8, persoam, firms or c 0r p o r *tio o sof wh8t-
    ever ktnd and charactor. u SucJbutivitiea in uky
    way effect the dkution 8bwe 8rt for&          and shall
    have authority to bwesttgate    8ud iaquirc Iute much
    m&era.”

         The Commtttee having begun but mot h&q        finished
its tuk wu by Resolutiou No. 103 codhued over with oil thd
power6 coderred   by Raolutloa No. 35, and in additioa therep
the further power to lnvedgatbm     “such other mattersmffectiq
the schools of Peas   em in lta wlsdoza it may see fk”
                                                                4
          Trusttug t&i vhat     we have said suffidutl~       uswoi+
T-w=w--                                                                .;.
                                                                       i;
                                           Ytir8vorytruly*             i     ~1




                                           BY
                                                    (s) Ode Spear
                                                        Aui8t8at       1,.

                                                                       I.:.,~
                                                                                  .
                                                                       i
APPaovEDNov.       16. lqdd                                            I
(m) Orover Sellera
ATTORKEYQENRRALOITRXAS